Title: To George Washington from Bryan Fairfax, 17 June 1798
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Hampton Road June the 17th 1798.

The further detention that our Ship has met with here gives me the Leisure to write to You a few Lines before we take our final Departure. It has been to me a very tedious time—indeed I have not for many years past had such an Exercise of Patience as I have had for the last four or five weeks; first from the delays in setting out when I was anxious to apply the remedy that I thought my health required, next the tediousness of the Passage down, we being a whole week in performing it, owing to calms, very light breezes, and even to sundry thunder Squalls, for they delayed us by forcing us to come to an Anchor; and last of all the head winds

since we arrived here; and add to this the heat on board has been distressing, not being able at any rate to go to my Room till towards the cool of the morning, after attempting to sleep, or rather dosing upon chairs in the Cabin.
We came into this road on Sunday last, when the Captain went to Norfolk. He is very civil—as kind as I could wish him, yet like many others, who strange as it may seem, think nothing of disappointing their neighbours, for We have been tantalized with the Hopes of seeing him from time to time almost from the first day of his going up. It is true there has been a Sweetheart and a Wife in the way; for when we thought him already married, and that on his trip down whilst the ship was loading, behold he was married only on thursday last; The Boat has been to Norfolk every day—and on Friday night the mate on his return told us of his marriage, and that he was certainly to be down with his wife the next day, and that she being to accompany him, he was to remain on board till the first fair wind enabled him to sail, but last night the Boat returned again without him, and is gone up again to day. You may judge of what it is to be thus tantalized when we expect any thing in vain from day to day.
I would not trouble You Sir with these particulars, only on Ship board our Ideas are pretty much confined to Sea Matters, and I have scarce any thing else to fill up another Farewel letter.
The Pilot has been impatient, for he thinks of how many vessels he might have had the chance to conduct either into this Road or elsewhere.
Many vessels are wind bound here, and lie with us under the Shelter of Sewell’s point; there seem now to be ten or twelve Sloops and Schooners bound to Sea collected at this place. What is a little singular, two Sloops loaded with Shingles at Norfolk and bound to N. York, lay along side or not far from us, at the Beginning of the week, and during the course of it they have attempted to get out to Sea, and have been into the Bay four or five Times and have returned here—some days ago on their return they went quite back to Norfolk for provisions; and they are come up and gone back again to day, tis supposed for the same Purpose. The Trade is surprisingly increased since I was last in these parts—almost every hour a Vessel is passing either up or down, and sometimes two or three at a time.
We were in hopes about the middle of the week of having the

Constellation Frigate from Baltimore, and that we shou’d have the Benefit of her convoy; but in a day or two these Hopes were all gone and we expected to sail in a day or two or rather the first fair wind without her. However the Captain with his new Spouse came on board about 12 o’Cl[o]c[k] and told us that the Frigate was certainly on her way down, and would soon be in the Road; which came to pass in the Afternoon. After she had anchored it was judged by those on board of us, that she was too crank, by her healing too much from a strong easterly Breeze that blew in the afternoon. But this morning (that is monday morning) she appeared to me to have a great Heal to Starboard, so that she may not be so crank as she appeared to be. We now expect to sail under her convoy, perhaps in a day or two—It appears tedious to me because I suffer from the Heat (and it was the Heat of this Summer I much dreaded in the Spring, but little expected that Delays would cause me to partake of it) and don’t expect Relief till I get into more temperature at Sea. I thank God I have had tolerable Patience—But I know that I fall vastly short of your Example, in Patience and Fortitude in particular, which I have often thought of, being so deficient herein that I ought to be ashamed of the little virtue I have. For virtue consists in rising superior to obstacles and surmounting them.
Before I left home I heard that it was reported that I was going to England to look after some great Estate there—I gave no cause for any such Report—It must have been a mere Suggestion—It is true I can’t tell what may turn out—I have had & have rich Relations witht apparent heirs, but a man may know this without saying any thing about it. When I went to England before I believe it was suggested to my Brother that I had some view with respect to what might have fallen to me from our Uncle’s personal Estate in Yorkshire, and also perhaps with regard to the Intail of Towlston; but I medled no more than any indifferent Person, and yet opportunities seemed to be afforded me by my Friends in respect to the latter, by the introduction to the acquaintance of some Lawyers, but I was always blind in taking hints; and was moreover not so inclined—My Brother seemed once offended much with me in something relating to it; but he was like my old Relation in Frederick whom I loved like a second Father—they would both give dark hints which You might unravel afterwards if you could—One day I asked the latter wherein I had offended him—He told me I

never shou’d know—And if it was what I suspected I Could easily have cleared it up. He gave my Brother reason to believe that he intended to provide handsomely for me, and this was rather conformable to what he himself told me.
You will perceive Sir that I write with Freedom under the Sanction of that old Friendship with which you have so long honoured me.
Wishing you and Mrs Washington & Family every Happiness, I once more bid You adieu, and remain Yr obliged & affectionate hble Servt

Bryan Fairfax

